Citation Nr: 1120719	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-46 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for recurrent hemorrhoids, to include residual tagging.  

2.  Entitlement to service connection for a gastrointestinal disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  

4.  Entitlement to a compensable initial rating for chondromalacia of the left knee.  

5.  Entitlement to a compensable initial rating for chondromalacia of the right knee.  

6.  Entitlement to a compensable initial rating for lumbar strain.  






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1983 to May 2007.  

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a gastrointestinal disability, and for entitlement to higher initial ratings for service-connected feet, low back, and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current tagging, evidencing recurrent hemorrhoids; hemorrhoids began in service and have continued until the present.  



CONCLUSION OF LAW

Service connection for recurrent hemorrhoids, to include residual tagging, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for hemorrhoids.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in the case asserts that he has recurrent hemorrhoids which began towards the end of his lengthy period of active military service.  The Veteran states that his job as a human resources noncommissioned officer (NCO) in the U.S. Air Force required extensive periods of sitting, and that he developed hemorrhoids as a result of his occupational conditions.  The Veteran separated from service in June 2007 after an almost 25-year career in the Armed Forces.  In January 2007, the Veteran complained of having had hemorrhoids; however, there was no definitive diagnosis made at that time.  Upon separation, in August 2007, the Veteran was afforded a comprehensive VA general medical examination.  This examination was only two months subsequent to discharge, and he was found to exhibit no internal hemorrhoids.  With regard to external hemorrhoids, however, the examiner stated that there did not appear to be any current hemorrhoids.  He noted, however, that it was difficult to assess this due to the Veteran's body habitus.  The examiner did note that the Veteran was complaining of having had hemorrhoids within the previous five years.  

The Veteran then submitted a report from his private physician who stated that the Veteran had a history of recurrent hemorrhoids.  He reported that he performed a rectal examination that revealed no active hemorrhoids; however, there were recurrent hemorrhoid tags consistent with the reported history of hemorrhoids.  That is, the objective evidence on medical examination confirmed a development of the disability in service (which the Veteran reported as being approximately five to six years before this examination).  

Given that the Veteran has current hemorrhoid tags consistent with the claims of hemorrhoid development in service, and that he has complained of having had hemorrhoids in service and shortly after service separation (Veteran filed his claim within two months of separation), there is credible evidence that the hemorrhoids, though not presently active, began during service.  The Veteran reported that he had hemorrhoids in service, had inconclusive results shortly after separation, and within a year of separation was found to have residual hemorrhoid tags consistent with recurrent hemorrhoids originating in service.  As this is the case, the Board can conclude that the Veteran's hemorrhoids (to include residual tagging) originated in service.  Service connection will be granted.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for recurrent hemorrhoids, to include residual tagging, is granted.  


REMAND

Service Connection-Gastrointestinal/Stomach Condition

The Veteran alleges that medication he used while in service caused him to develop stomach problems.  He has complained of gastrointestinal uneasiness, and states that his taking of Lamisil in service precipitated this distress.  Essentially, he complains of gastrointestinal problems since having taken that medication for period of months in service.  

The evidentiary record confirms that the Veteran took Lamisil in service, a drug prescribed to treat fungal infections in the lower extremities.  The Veteran no longer takes this medication, as his feet are fungus-free; however, he alleges that he experienced side-effects from the medication, and that currently, he has a chronic gastrointestinal disability.  As of yet, the Veteran has not been afforded a VA examination to address his contentions.  The Veteran has submitted a letter from his private physician who stated that the Veteran had no liver damage from medication usage; however, the letter does confirm the usage of Lamisil for an extended period while on active duty.  Given that he has current complaints of epigastric/gastrointestinal symptoms, and given that there is a history of in-service continual medication usage, a medical opinion addressing etiology is necessary pursuant to jurisprudential precedent.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Initial Ratings

With regard to the Veteran's claims for higher initial ratings for feet, knee, and back disorders, the Board is of the opinion that further evidentiary development is required.  

Specifically, the Veteran has provided information to the Board indicating his belief that his conditions have increased in severity, and that the extent of his disability was not fully taken into account during his most recent VA examinations.  Indeed, the Veteran asserts to having been assessed with gout, and he believes that this condition, and its potential impact in worsening his service-connected conditions, was not fully described when he was last examined.  The Veteran has also alleged that he has developed new "medical conditions" which "expound(sic) on my condition."  That is, the Veteran is asserting that additional medical disorders have been diagnosed and that he is experiencing additional symptomatology which has worsened the condition of his feet, knees, and low back.  

The Veteran was last examined in August 2007, and the nature of that assessment was a general VA medical examination offered post-separation.  Although there is no issue as to the results of this examination per se, the Veteran's assertions of having developed additional disability over the course of the last several years indicate that the Veteran believes his condition to be worse than what was reported in 2007.  Although the date of an examination is not, in and of itself, necessarily a reason to remand for current findings, in claims for an increase in rating, it is necessary to obtain the most accurate assessment of the disability picture.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  With that in mind, a new orthopedic examination is necessary in order to fully evaluate the severity of the service-connected disabilities of the low back, feet, and knees, to include an assessment of any worsening impact the diagnosis of additional disability, to including gout, may potentially have on these conditions.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the Veteran should inform VA of any additional treatment he has had for his claimed gastrointestinal disability and/or his service-connected orthopedic disabilities in the feet, knees, and low back.  VA should obtain copies of any identified treatment that is not of record.  Should the Veteran have in his possession any documented treatment for these conditions, he should be encouraged to submit them to VA for consideration.  

2.  Schedule the Veteran for a VA gastrointestinal examination for the purposes of determining the nature and etiology of any current epigastric or intestinal disability.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any incident or event of active service, to include the Veteran's use of medication in service, to include Lamisil, caused a chronic disorder of the digestive system.  A rationale should be provided for any opinions.  

3.  Schedule the Veteran for an orthopedic examination to determine the current severity of service-connected disabilities of the feet, knees, and low back.  Appropriate range of motion studies should be included, and the examiner should note the impact of any additional medical conditions, including alleged gout, on the development of additional disability of the feet, knees, and low back.  Regarding the knees, the examiner must describe any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination of the feet, knees and low back.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

4.  Following the directed development, the RO must conduct a de novo review of the claims for service connection and higher initial ratings on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


